Citation Nr: 0205694	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1992, for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim of 
entitlement to service connection for PTSD.

The issue of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
(TDIU) was certified on appeal.  The Board notes that an 
August 2001 rating decision assigned a schedular 100 percent 
disability rating dating for PTSD dating to the effective 
date of service connection.  Because the veteran cannot have 
a 100 percent schedular rating and a TDIU rating 
simultaneously, this issue is moot and no longer in appellate 
status.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating action 
of March 1988; the veteran did not file an appeal.

2.  The veteran's reopened claim of entitlement to service 
connection for PTSD was received on November 12, 1992, more 
than one year following his separation from service.

3.  Medical evidence submitted in support of the reopened 
claim provided necessary evidence of a current diagnosis of 
PTSD and its linkage to the veteran's period of service.  


CONCLUSION OF LAW

The evidence does not support entitlement to an effective 
date earlier than November 12, 1992, for entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 5110 
(West 1991); 38 C.F.R. §§ 3.156, 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).

The RO has assigned an effective date of November 12, 1992, 
for the award of service connection for the veteran's PTSD.  
This date corresponds to the date of receipt of the veteran's 
request to reopen the claim of service connection denied in 
March 1988.  However, the veteran maintains that he is 
entitled to an effective date back to the date of his claim 
in November 1987, because his original claim of service 
connection for PTSD was denied for failure to report to a VA 
examination.  

The veteran filed his original claim of service connection 
for PTSD in November 1987.  However, this claim was denied by 
the RO in March 1988 and became final one year later in March 
1989.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1987).  The veteran had the opportunity to 
appeal the decision at that time.  Once finality has attached 
to a decision, it cannot be revised absent a showing of clear 
and unmistakable evidence.  

The veteran submitted a claim to reopen on November 12, 1992.  
Therefore, pursuant to 38 C.F.R. § 3.400 (q)(1)(ii) (2000), 
the effective date can be no earlier than that date.

Accordingly, the Board finds that neither the evidence 
supports nor the law allows entitlement to an effective date 
earlier than November 12, 1992, for service connection of the 
veteran's PTSD.  38 U.S.C.A. §§ 5107, 5108, 5110; 38 C.F.R. 
§§ 3.156, 3.400(q).


ORDER

Entitlement to an earlier effective date earlier than PTSD, 
is denied.





		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

